Exhibit 10.32

 

 

 

 

 

 

January 31, 2018

 

 

PERSONAL & CONFIDENTIAL

 

Valdirene Bastos-Licht

[Address Redacted] 

 

 

 

 

 

Dear Valdirene:

 

Congratulations! On behalf of Ingredion Singapore Pte Ltd. (the "Company"), we
are pleased to extend to you our offer as President, Asia Pacific, reporting to
Jim Zallie, Chief Executive Offer. These terms and conditions will take effect
from the start of your employment, and are subject to obtaining the necessary
work permit for you to be eligible to start work in Singapore on the intended
date of hire.

 

The administrative arrangements and allowances are set out in this letter. You
will be required to comply with the laws of Singapore and follow the rules and
practices of Ingredion Singapore Pte Ltd.

 

1.  EFFECTIVE DATE AND IDENTITY OF EMPLOYER

It is our intent that your employment with Ingredion Singapore Pte Ltd. shall
begin on March 1, 2018.  Your employment will be contractually recognized by
Singapore Pte Ltd., and the terms of this offer is contingent upon your
acceptance of the employment contract terms and conditions in that are
incorporated herein as well as the execution of an Executive Severance
Agreement.

2.  BASE SALARY

Your annual base salary will be SGD 500,000 and will be paid through Ingredion
Singapore Pte Ltd. payroll, delivered to you on a monthly basis. Your salary
next will be reviewed in February, 2019.

 

 

 



 

 

CL

 

Employer

Employee

 

 

--------------------------------------------------------------------------------

 

 

 

3.  INCENTIVE COMPENSATION

Short Term Incentive Plan

You will participate in the short-term incentive plan and your targets will be
aligned with APAC Regional business performance. The bonus award will be
calculated based on the Company’s target award. Any such payments will be made
to you after deductions for tax at Singapore Country rates. Any benefits arising
under this plan will be based on your Salary at the end of the short term
incentive plan review period. The target award will be 60% of your annualized
Salary.

Long Term Incentive Plan

Based on the level of this position, you will be eligible to participate in
Ingredion's Long-term Incentive program. All awards granted as an eligible
participant of this program are based on performance.

The grant value of your 2018 award will be approximately USD $275,000. Your
participation will be subject to the terms and conditions of the LTIP and the
awards granted under the LTIP. The full term of these awards will be provided to
you upon Board approval.

Sign-on and Retention Grants

In addition, and in connection with your acceptance of Ingredion’s conditional
offer of employment and your future employment in the position of President,
Asia-Pacific, the Company has agreed to provide the following Sign-on Bonus and
Retention Grants:

·



Ingredion will pay you a Sign-on Bonus in March, 2018 in the amount of
SGD270,000, paid in one lump sum payment, less withholding required by law.  As
a condition of the bonus, you must provide documentation of the forfeiture of
your LTIP Grant vesting in December 2017 and/or your 2017 bonus. 

·



Ingredion will pay you a retention bonus in March, 2019 in the amount of
SGD180,000, paid in one lump sum payment, less withholding required by law.  As
a condition of the bonus, you must be actively employed by Ingredion on the date
of the payment.

·



In the event you voluntarily leave the organization within a two year period
from your start date, you will be required to reimburse the company the signing
bonus and retention grant prorated monthly from your start. 

·



Ingredion will pay you a 2nd retention bonus in March, 2020 in the amount of
SGD120,000, paid in one lump sum payment, less withholding required by law.  As
a condition of the bonus, you must be actively employed by Ingredion on the date
of the payment.



Valdirene Bastos-Licht

January 31, 2018

Page 2



 

 

 

CL

 

Employer

Employee

 

--------------------------------------------------------------------------------

 

 

 

·



In the event of your involuntary termination (except for “cause”) from the
Company, the company will pay the full amount of any remaining retention
bonuses. 

5.  CAR ALLOWANCE

You will receive a company car allowance of SGD4,000.00 gross per month in
accordance with the Singapore car policy. This allowance is subjected to change
as deemed appropriate by the company.

 

4.  INSURANCES

You will be enrolled in the Aetna International medical/dental plan.  This plan
will provide you with global medical and dental coverage.  You will also be
insured under the Company’s Group Term Life Assurance plan and Group Personal
Accident Assurance Plan.  Details of these plans will be provided to you by
local HR.

 

5.  TAXATION

You will be responsible for complying with any and all applicable income, social
or local income tax regulations in Singapore and in any other countries where
you are required to pay taxes as a result of your employment.  For two years,
required income tax returns will be prepared by Ingredion Inc.’s designated tax
services provider (currently Deloitte Tax LLP) at the Company’s expense.  If you
choose to use the services of another provider for tax matters, this will be at
your own expense, and you will no longer be provided with tax equalized
benefits.  After two years, all required income tax returns are your
responsibility and will be prepared at your own expense.

 

6.  PENSION

You will be eligible to participate in the Supplementary Retirement Scheme in
Singapore.  The Company will contribute up to the maximum of $35,700.00 per
year. We will support you administratively in the contribution to your selected
operator through Ingredion Singapore Pte Ltd. 

Participation in this plan will cease in the event of transfer to another
country location, termination of employment or granted eligibility to
participate to Singapore CPF. Any payments and deductions linked to your
retirement will be paid or deducted through Ingredion Singapore payroll.

 

7.  ANNUAL LEAVE



Valdirene Bastos-Licht

January 31, 2018

Page 3



 

 

 

CL

 

Employer

Employee

 

--------------------------------------------------------------------------------

 

 

 

You are entitled to 20 days of annual leave for each completed calendar year of
employment and pro-rated accordingly to the company policy.  In addition, you
are also eligible for all Singapore gazetted public holidays..

8.  TERMINATION

As with all employment offers, please realize that your employment is not for
any specific duration and may be terminated at will by either you or the
Company. The notice period for termination will be 3 months in writing or salary
in lieu of notice thereof.

 

In the event your employment with the Company terminates for any reason other
than death, disability, by reason of ‘cause’ or by you; and contingent on your
agreement to executing a ‘general release’, you will be eligible for a severance
per the terms of the Executive Severance Agreement

 

9.   VISA AND WORK PERMIT

The Company will assist you in obtaining Singapore work permits for you.

 

10. CONFIDENTIALITY AND INTELLECTUAL PROPERTY  RIGHTS AND CONTINUING PROVISIONS

Please be advised that the terms and conditions of this offer remain contingent
upon your agreement to the Restrictive Covenants contained in the form of
Executive Severance Agreement provided by the Company, the terms and conditions
of which shall be deemed incorporated herein by reference, but which shall
survive termination of your employment in accordance with its terms.



This letter of agreement and the Executive Severance Agreement shall constitute
the entire agreement and understanding with respect to the matters described
herein, and supersede any and all prior and/or contemporaneous agreements and
understandings, oral or written. 

 

11.  GOVERNING LAW

This letter and all Schedules will be governed by and construed in accordance
with the laws of Singapore, and you agree that the courts of Singapore will have
exclusive jurisdiction.



12.  ACCEPTANCE

This employment is subject to confirmation of references and academic
qualifications. For employees who are not Singapore Citizens or Singapore
Permanent Residents, your

Valdirene Bastos-Licht

January 31, 2018

Page 4



 

 

 

CL

 

Employer

Employee

 

--------------------------------------------------------------------------------

 

 

 

employment and commencement date will be subject to the Company obtaining all
necessary approvals from the Immigration and other relevant authorities.

If you are in agreement with the terms set out above please sign and return this
letter.  This will indicate your agreement to and acceptance of the terms of
this letter.

Sincerely,

 

 

/s/ Christophe Lange

Christophe Lange

Vice President, Human Resources, Asia Pacific

 

To accept this offer, please sign below and initial each page.

I accept the employment terms and conditions set out above.

 

Signed…/s/ Valdirene Bastos-Licht…Date …February 9, 2018….

          Valdirene Bastos-Licht

 

 

cc:Jim Zallie

Diane Frisch

Corporate Compensation

Regional Compensation

Valdirene Bastos-Licht

January 31, 2018

Page 5



 

 

 

CL

 

Employer

Employee

 

--------------------------------------------------------------------------------